On the Merits — Statement of the Case.
MONROE, C. J.
[6] Robert Huxen died in November, 1914, leaving an estate in community which was appraised at $4,578.93, and consisted of real estate, valued at $3,000, dry groceries in store conducted by him; $157.50, fixtures therein, $314.50, and wines, liquors, cigars, cash register, etc., in “cafeteria” conducted by him, $807.18. His widow opened his succession within a few days after his death, and, after due advertisement of her application, was appointed administratrix and qualified as such. A few days later she filed a petition alleging that the succession owed debts and praying for an order for the sale in block of the movable property for their payment, which order was made, and on December 23,1915, the movables were sold at auction as ordered, and adjudicated, as it appears, to the administratix’s sister, Miss Boya, after, which, on December 31, the administratrix was ruled by a creditor to show cause why she should not file an account, and on September 8, 1916, she was served with another' rule to the same effect, filed by H. T. Cottam & Co., Limited, claiming to be a creditor of the estate in the sum of $219 with interest, and the account was ordered to be filed, and, *69being filed (on November 21, 1916), shows assets as follows:
Sale oí café.................................... $ 500 00
Sale of furniture and grocery................ 710 00
Cash interest on deposit............. 116 00
Total .................................... $1,326 00
As against which were recognized:
Privileged claims, aggregating..............$ G75 98
And ordinary claims aggregating............ 878 92
Total ....................................$1,554 90
The claim of Cottam & Co., Limited, not having been recognized, it opposed the account, upon the ground, among others, that all of the assets had not been accounted for. On the trial of the opposition it was shown and admitted that all of the goods for the price of which opponent is claiming were sold to Miss Boya, but charged, by her direction, to “Est. Robert Huxen.”
Opinion.
Opponent’s salesman explains the situation as follows:
“Q. If, then, that is the case [i. e., that nothing was due opponent outside of the bill sued on), Robert Huxen owes you nothing? A. This is the idea: Now, he may have owed us about $3, say, at the'time of his. death, and Mrs. Huxen would pay about .$40 and would buy about $40 of goods. You see, she always paid every two weeks, and would buy some goods; so the money that she paid wouldn’t reduce that entirely; but it is evident that the account was paid up before the time of his death.”
Other statements make it perfectly clear that all of the items of the bill sued on were sold after the death of Robert Huxen, and that prior to the filing of the opposition opponent- had been paid all that Robert Huxen owed it. In the cross-examination of Miss Boya and Mrs. Huxen, counsel for opponent appears to have been endeavoring to show that the movables were adjudicated to Miss Boya at the instance and for the benefit of Mrs. Huxen; and it is possible that they may have so convinced the trial judge, though we express no opinion upon that subject, the indisputable and admitted, fact being that, whether the purchase was made for the one or the other, it was not made under conditions which rendered the estate of Robert Huxen, to which the goods were improperly charged, liable for the price.
It is true that there are, cases in which estates under administration have been held liable for expenses incurred by administrators in carrying on, without express authority from the courts, the business in which their decedents had been engaged; and we are referred to Succession of Wederstrandt, 19 La. Ann. 494, Succession of Brown, 27 La. Ann. 328, Succession of Dorville, 30 La. Ann. 133, and Beatty v. Hawkins, 45 La. Ann. 512, 12 South. 887, as instances of that character. But we do not find that these cases establish precedents for holding the succession of Huxen liable in this case. So far as they are applicable, they are merely exceptions which prove the rule referred to in Bank v. Dejean, 12 Rob. 19, as then well established, and which has frequently been recognized and applied since then, that “an administrator cannot create any liability on the estate, by his contracts.” Livingston v. Gaussen, 21 La. Ann. 286, 99 Am. Dec. 731; Succession of Decuir, 22 La. Ann. 372; Miltenberger v. Taylor, Ex’r, 23 La. Ann. 188; Florsheim Bros. v. Holt, Ex’r, 32 La. Ann. 133; Succession of Sparrow, 39 La. Ann. 702, 2 South. 501; Maxwell-Yerger Co. v. Rogan, 125 La. 1, 51 South. 48.
It is therefore ordered that the judgment appealed from, awarding the Opponent H. T. Cottam & Co., Limited*- judgment against this succession, be annulled and the demand of the opponent rejected at its cost.
DAWKINS, J., takes no part, not having heard the argument.